Citation Nr: 0519418	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
100 percent evaluation for the service connected coronary 
artery disease, status post old myocardial infarction per two 
history prior to November 26, 2002.  

2.  Entitlement to an earlier effective date for the grant of 
special monthly compensation based on being housebound prior 
to November 26, 2002.  

ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, in which the RO determined the 
effective date for the grant of 100 percent evaluation for 
the service connected coronary artery disease, status post 
coronary artery bypass graft and myocardial infarction 
associated with hypertension and the grant of special monthly 
compensation based on being housebound as November 26, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2002, the veteran submitted a release for Hospital 
San Pablo.  He indicated that he was treated for various 
conditions over various dates at Hospital San Pablo.  The 
Board notes that the RO requested the veteran's medical 
records from this hospital in July 2002.  It does not appear 
as though those records have been received, and regulations 
indicate that reasonable efforts to assist a veteran consist 
of at least one follow-up request.  38 C.F.R. § 3.159(c).  

To ensure full compliance with due process requirements and 
that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  Tell the veteran to provide any 
evidence in his possession that pertains 
to the claim.  

2.  With any needed assistance from the 
veteran, obtain all of the veteran's 
medical records from Hospital San Pablo, 
Plaza San Pablo, Suite 101, Bajamon, P.R. 
00959, for the period prior to November 
2002.  

3.  Then, readjudicate the claims on a de 
novo basis.  If the benefit sought on 
appeal is not granted, the appellant 
should be provided a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



